Title: 27 August., 27 August 1776
From: Adams, John,Continental Congress, Board of War,Continental Congress
To: 


       
       27 August. The congress resolved that the expense of clothing the soldiers for the Continental Army raised in Virginia be assumed by the Continent and deducted from the soldiers’ pay and that Mr. Measam’s petition for compensation be referred to the Treasury Board (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:706; Note: An additional resolution immediately following and directing the Secret Committee to deliver arms to the Maryland troops may have proceeded from this same report).
      